Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e),
was filed in this application after final rejection. Since this application is eligible for continued examination
under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the
previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
11/28/2022 has been entered.

The claims 10, 38 and 55 have been amended. Claims 10-17, 38-45 and 55-62 are pending.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant argues that the claims recite improvements to the functioning of a computer itself, in which makes memory modifications that cause it to function more efficiently (See Remarks at pg. 9). Specifically, Applicant argues that the “enhancement of computer operation is provided by the claimed computer removing in the memory an address field pointer in the selected activity panel that identifies a subsequent activity panel as a next activity panel in the series included in the updated activity panel set; generating in the memory an address field pointer in the selected activity panel that identifies the additional activity panel as a next activity panel in the series included in the updated activity panel set; and generating in the memory an address field pointer in the additional activity panel that identifies the subsequent activity panel as a next activity panel in the series included in the updated activity panel set” (See Remarks at pgs. 9-10). However, Examiner respectfully disagrees. Examiner notes that the claimed invention does not improve the computer or functioning of the computer. The computing system claimed receives, transmits, stores and displays activity in an organizational manner. Specifically, the computing system performs the operations of receiving stored activity panel data and generating/updating relationships (e.g. removing an activity panel; generating an additional activity panel; etc.) between activity panels. These computing operations do not affect or enhance the computer or its computing functions. Additionally, Applicant’s Specification is silent to how the argued amended limitations, which reorder and resort activity panels, enhance computing functions and/or resources. Rather, the claimed computing system merely implements the abstract idea steps through the manner of “apply it”.

With respect to the 103 argument, Applicant argues that the amended limitation requiring “the removal and generation (i.e., dynamic modification) of such address field pointers is not disclosed, taught, or fairly suggested by Lavrov and/or Lehmann in this context” (See Remarks at pg. 11). However, Examiner respectfully disagrees. Examiner notes that the secondary reference Lehmann discloses the amended limitations, “removing in the memory an address field pointer in the selected activity panel that identifies a subsequent activity panel as a next activity panel in the series included in the updated activity panel… and generating in the memory an address field pointer in the additional activity panel that identifies the subsequent activity panel as a next activity panel in the series included in the updated activity panel set.” Applicant specifically asserts that Lehmann does not suggest “manipulating activity panels” or “inserting such activity panels in an activity panel set and realigning the ingress and egress pointers to achieve a desired adjacency and flow order without reordering and resorting” (See Remarks at pgs. 11-12). However, Applicant identifies that Lehmann “deals with activity panel organization” (See Remarks at pg. 12). Examiner notes that the “activity panels are analogous to data records that may be created and manipulated to store and manage data” and “pointers are address fields into which the address of the next activity panel to be displayed should be listed.” (See Applicant’s Specification, ¶0051 and 0058). Lehmann’s disclosure discloses a modeler that dynamically modifies the workflows (i.e. records of activity task data) by modifying or removing the conditional sequence connectors that identify the subsequent activity in the workflow series. See the following rejection: (Lehmann: ¶0015-0016, 0027-0028 and 0035-0038: The modeler generates connectors to connect user task fields and identify the tasks that follow each other (e.g. User Task A is connected to the User Task B by the Branch X connector to show that User Task B follows User Task A). See Figs. 4Aand 4B. See ¶0015-0016 and 0020 where the workflows can be modified or removed with the conditional sequence connectors. See ¶0038-0039 where the modification of a workflow includes the dynamic updating of the presentation of the sequence of tasks, connectors and branches (features that indicate the sequence of activities).).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has indicated in the Application Data Sheet that the present application claims the benefit of Provisional Application 62/908453 filed 30 September 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 10-17; 38-45 and 55-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed system in claims 10-17; the claimed computer-implemented method in claims 38-45 and the claimed computer-readable medium in claims 55-62 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 10-17; 38-45 and 55-62.

In accordance with Step 2A, Prong One, claims 10-17; 38-45 and 55-62, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

receive an activity panel associated with at least one aspect of a project as part of a series of activity panels in an activity panel set; 
communicate with… used by individuals associated with the activity panel set to make the activity panel available to the individuals using the computing systems; 
receive an additional activity panel… configured to be associable with a media file capturable by the computing system and insert the additional activity panel adjacent to a selected activity panel in the activity panel set; and 
direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set by removing… an address field pointer in the selected activity panel that identifies subsequent activity panel as a next activity panel in the series included in the updated activity panel, generating… an address field pointer in the selected activity panel that identifies the additional activity panel as the next activity panel in the series included in the updated activity panel set, and generating… an address field pointer in the additional activity panel that identifies the subsequent activity panel as a next activity panel in the series included in the updated activity panel set.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for receiving and managing information associated with one or more projects where users communicating over a network can selectably insert activity entries (See Applicant’s Specification at ¶0008). Therefore, the claims recite certain methods of organizing human activity. Additionally, Examiner identifies that the limitations directed to the series of steps (i.e. direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set by removing… an address field pointer in the selected activity panel that identifies subsequent activity panel as a next activity panel in the series included in the updated activity panel, generating… an address field pointer in the selected activity panel that identifies the additional activity panel as the next activity panel in the series included in the updated activity panel set, and generating… an address field, and generating… an address field pointer in the additional activity panel that identifies the subsequent activity panel as a next activity panel in the series included in the updated activity panel set.) recite a mental concept, whereas the activity steps are being evaluated for the ordering of steps.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a server system;” “memory;” “computing systems;” and “non-transitory computer-readable medium storing therein computer-executable instructions to cause a server computing system;” for receiving/transmitting data (e.g. “receive an activity panel associated with at least one aspect of a project as part of a series of activity panels in an activity panel set;” “communicating over a network with computer systems used by individuals associated with the activity panel set to make the activity panel available via the computer systems;” “receive an additional activity panel from one of the computing systems configured to be associable with a media file capturable by the computing system and insert the additional activity panel adjacent to a selected activity panel in the activity panel set;”  etc.); processing data (e.g. “direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set generating in the memory an address field pointer in the selected activity panel that identifies the additional activity panel as the next activity panel in the series included in the updated activity panel set.” etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – “a server system;” “memory;” “computing systems;” and “non-transitory computer-readable medium storing therein computer-executable instructions to cause a server computing system.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of receiving and managing project activity information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraphs 0043 and 0048, that “the designation "computing system" is used to generally encompass any device capable of processing instructions and accessing the server system 110 to provide or retrieve data“ and “available types of computer storage media include, but are not limited to, RAM, ROM, EEPROM, flash memory (in both removable and non-removable forms) or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by the computing system 200. Any such computer storage media may be part of the computing system.” As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” (i.e. “communicating over a network with computer systems used by individuals associated with the activity panel set to make the activity panel available via the computer systems;” “receive an additional activity panel from one of the computing systems configured to be associable with a media file capturable by the computing system and insert the additional activity panel adjacent to a selected activity panel in the activity panel set;” and “direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set;”) to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 11-17; 39-45 and 56-62 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 10-13, 16-17, 38-41, 44-45, 55-58 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Lavrov et al. (US Patent Application Publication, 2015/0193711, hereinafter referred to as Lavrov) in view of Lehmann et al. (US Patent Application Publication, 2020/0202273, hereinafter referred to as Lehmann).

As per Claim 10, Lavrov discloses a system comprising: a server system configured to: 

a)	receive from a memory an activity panel associated with at least one aspect of a project as part of a series of activity panels in an activity panel set (Lavrov: ¶0071-0073: Project data is received from a stored file, user input or an existing project design program. See ¶0049 where project data can be task data, checklist data, punch list data, etc. [activity data]. See also ¶0040 where activity or workflow steps may be generate based on received input.); 

b)	communicate with computing systems used by individuals associated with the activity panel set to make the activity panel available to the individuals from the memory using the computing systems (Lavrov: ¶0028-0032: The user’s mobile device may be configured to run the construction field management software and is in communicate with the remote server. The mobile devices may be synchronized with the server and/or cloud-based service on a regular basis to make data records consistent and up-to-date. See ¶0040 where the user has accessibility to the assigned workflow activities.); 

c)	receive an additional activity panel from one of the computing systems configured to be associable with a media file capturable by the computing system and insert in memory the additional activity panel adjacent to a selected activity panel in the activity panel set (Lavrov: ¶0069-0073: An issue creation and management module is configured to allow a user to interact with a project rendering (e.g., building plan) in the field and create one or more issue mark-ups on the building plan. The issue mark-ups include informative project data that provide a responsible party, such as a plumber or other worker, with details to understand, evaluate, and resolve the issue in a timely manner. Project data may be received in the form of a file (e.g., graphic, text, image, audio, etc.) stored locally [insert in the memory] on the mobile device and compatible with the current operating system and/or project management software running on the mobile device. When the projected data is inserted, the project data is transformed into a format compatible with project management systems.); and 

d)	direct an address field associated with the selected activity panel to identify the additional activity panel as a next activity panel in the series included in an updated activity panel set by generating… selected activity panel that identifies the additional activity panel as the next activity panel in the series included in the updated activity panel set… (Lavrov: ¶0040: The workflow management module is further configured to allow a user to assign dependencies for one or more of the mapped steps, including start criteria, which define which steps must be successfully completed before a subsequent step can begin, and completion criteria, which define what type of issues must be completely resolved before a certain step ( or milestone) can be completed. See ¶0083 for changing or updating a pre-defined workflow and identifying the issue or activity to address next.).

Lavrov does not explicitly disclose; however, Lehmann discloses:

d)	removing in the memory an address field pointer in the selected activity panel that identifies a subsequent activity panel as a next activity panel in the series included in the updated activity panel, generating in the memory an address field pointer in the selected activity panel that identifies the additional activity panel as the next activity panel in the series, and generating in the memory an address field pointer in the additional activity panel that identifies the subsequent activity panel as a next activity panel in the series included in the updated activity panel set (Lehmann: ¶0015-0016, 0027-0028 and 0035-0038: The modeler generates connectors to connect user task fields and identify the tasks that follow each other (e.g. User Task A is connected to the User Task B by the Branch X connector to show that User Task B follows User Task A). See Figs. 4Aand 4B. See ¶0015-0016 and 0020 where the workflows can be modified or removed with the conditional sequence connectors. See ¶0038-0039 where the modification of a workflow includes the dynamic updating of the presentation of the sequence of tasks, connectors and branches (features that indicate the sequence of activities).).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Lavrov with Lehmann’s workflow modeling that maps task dependencies because the references are analogous/compatible since each is directed toward features for generating a user-defined workflow, and because incorporating Lehmann’s workflow modeling that maps task dependencies in Lavrov would have served Lavrov’s pursuit of mapping a workflow to define dependencies between steps (See Lavrov, ¶0064); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 38 and 55 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 11, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the server system is configured to manipulate pointers to be able to direct the address field associated with the selected activity panel to identify the additional activity panel as the next activity panel in the series included in the updated activity panel set (Lavrov: ¶0043 and 0083: Issue mark-up that has been created is subject to a pre-defined workflow. The systems are configured to allow a user to customize the issue process by defining a custom list of statuses that the issue will flow through and transitions that will move an issue from one status to the next. Generation of a user-defined workflow is generally performed on the server side of the system, wherein the user-defined workflow, once created, can then be synchronized with one or more of the mobile devices.)

Claims 39 and 56 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 12, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the server system is configured to receive the media file and associate the media file with the additional activity panel (Lavrov: ¶0069-0073: An issue creation and management module is configured to allow a user to interact with a project rendering (e.g., building plan) in the field and create one or more issue mark-ups on the building plan. The issue mark-ups include informative project data that provide a responsible party, such as a plumber or other worker, with details to understand, evaluate, and resolve the issue in a timely manner. Project data may be received in the form of a file (e.g., graphic, text, image, audio, etc.) stored locally on the mobile device and compatible with the current operating system and/or project management software running on the mobile device. When the projected data is inserted, the project data is transformed into a format compatible with project management systems.).

Claims 40 and 57 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 13, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the media file includes a file chosen from one of a digital image, a series of digital images captured in a sequence, a motion video, a text document, a graph, a chart, a spreadsheet, a digital document, a web page, a web site address, and an audio recording (Lavrov: ¶0071 and 0087: The project files with selected issues may include any type of data (e.g., graphic, text, image audio, etc.). These files can be in any form including (e.g., JPG, PDF, BMP or TIFF).).

Claims 41 and 58 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 16, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the server system is configured to receive a selection of selected activity panels from the activity panel set for inclusion in a report and collect the selected activity panels in the report (Lavrov: ¶0079-0082: A selection of issues mark ups are selected by a user to be included in a building plan. See ¶0069 where issue mark-ups include activity project data that provide a responsible party, such as a plumber or other worker, with details to understand, evaluate, and resolve the issue in a timely manner.)

Claims 44 and 61 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 17, Lavrov in view of Lehmann discloses the system of Claim 10.

Lavrov does not explicitly disclose; however, Lehmann discloses wherein the server system is configured to generate a message indicating availability of the updated activity panel set (Lehmann: ¶0020-0022: Workflow modification modules can generate updates to elements of the workflow by altering user task nodes. Modification decisions on tasks can be exposed and notified to a user via the end-user’s inbox or task execution user interface.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Lavrov with Lehmann’s notification of the updated workflow because the references are analogous/compatible since each is directed toward features for generating a user-defined workflow, and because incorporating Lehmann’s notification of the updated workflow in Lavrov would have served Lavrov’s pursuit of generating a workflow to be synchronized to user devices thereby allowing enforcement (See Lavrov, ¶0063); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 45 and 62 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

Claim 14-15, 42-43 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Lavrov et al. (US Patent Application Publication, 2015/0193711, hereinafter referred to as Lavrov) in view of Lehmann et al. (US Patent Application Publication, 2020/0202273, hereinafter referred to as Lehmann) in further view of Hardin et al. (US Patent Application Publication, 2009/0210277, hereinafter referred to as Hardin).

As per Claim 14, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the server system is configured to receive location data chosen from at least one of global positioning system (GPS) data and geolocation data related to the creation of the additional activity panel (Hardin: ¶0008, 0051-0053 and 0067-0068: The construction project data items include geographic location information so that the geospatial location of the item (e.g., a structure or property parcel) can be ascertained. Information created by the project manager for a construction project is retrieved with a correlated geographic location from a Geographic Information System.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Lavrov with Hardin’s project data correlated to geolocation data because the references are analogous/compatible since each is directed toward features for creating and managing a construction project, and because incorporating Hardin’s project data correlated to geolocation data in Lavrov would have served Lavrov’s pursuit of correlating steps of a construction project to a map (See Lavrov, ¶0067); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 42 and 59 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

As per Claim 15, Lavrov in view of Lehmann discloses the system of Claim 10, wherein the server system is configured to associate a location with a site related to the activity panel set to establish a geo-fence around the site to track when one of the computing systems used by the individuals associated with the activity panel set is present within the geo-fence around the site (Hardin: ¶0051-0056: The project tracking functionality provides geographic location/coordinate conversion functionality. Activity data items in a construction project is related to the geographical locations or latitude and longitude coordinates. See example geofence in ¶0059.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Lavrov with Hardin’s project data correlated to geolocation data because the references are analogous/compatible since each is directed toward features for creating and managing a construction project, and because incorporating Hardin’s project data correlated to geolocation data in Lavrov would have served Lavrov’s pursuit of correlating steps of a construction project to a map (See Lavrov, ¶0067); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 43 and 60 recite limitations already rejected by the rejection of claim 10; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Archbold (US 8,903,901): A computer and software system for human user interaction initiates jobs (e.g., Transcription, Translation, Data Entry, and Transaction Creation) and utilizes voice-mail through real-time voice and tone signal input. The computer and software system keep the databases used to process Jobs and keeps the statistical records of jobs for analysis, general ledger, payroll and billing. One or more computers receive Job packets, select Scribes for work (e.g. transcription), generate messages for information or action, and update Job Record status and job processing steps. A computer collects the statistical and financial data and provides general top-level management decision making information.

Sadiq (US 2006/0143057): A process modeling tool provides a process designer with the ability to design a plurality of business process models that include tasks for achieving a desired result(s). The process modeling tool allows the process designer to merge the process models into a merged process model by replacing event flow coordinators within the process models with control flow coordinators that dictate a flow of the merged process model. Accordingly, the process designer is allowed to use the merged process model for monitoring of a current status of the tasks, and for re-distributing the tasks in a desired manner for execution by selected entities, while the original process models are maintained and may be executed in their original execution environment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683